Citation Nr: 0946262	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at The Finley Hospital from August 1-3, 2007.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).

The Veteran performed active military service from June 1945 
to December 1947.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2007-issued decision of the Department of 
Veterans Affairs (VA) Medical Center in Iowa City, Iowa, that 
denied reimbursement of private medical expenses incurred 
from August 1 through August 3, 2007.

The Board remanded the case in June 2009 for further 
development.  The case must be REMANDED to the RO only, as 
VA's Appeals Management Center (AMC), in Washington, 
Diagnostic Code, does not have jurisdiction over the pending 
intertwined service connection claims.  VA will notify the 
Veteran if further action is required.


REMAND

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

An avenue for a potential grant of the benefit sought is 
found at 38 U.S.C.A. § 1728, which provides that 
reimbursement is available where (1) such care or services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; (2) such 
care or services were rendered to a veteran in need thereof 
(A) for an adjudicated service- connected disability, (B) for 
a non- service-connected disability associated with and held 
to be aggravating a service-connected disability, (C) for any 
disability of a veteran who has a total disability permanent 
in nature from a service-connected disability, or (D) for any 
illness, injury, or dental condition in the case of a veteran 
who (i) is a participant in a vocational rehabilitation 
program (as defined in section 3101(9) of this title), and 
(ii) is medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

There is evidence that the Veteran sought treatment at a 
Dubuque, Iowa, VA clinic for pneumonia with coughing and 
sputum.  His pneumonia was of such nature that delays in 
treatment would or could have been hazardous to life or 
health.  The Veteran claims that the Dubuque VA clinic 
referred him to a private hospital, where he was admitted and 
hospitalized for pneumonia for three days.  Iowa City's VA 
Medical Center acknowledged, in a letter supportive of the 
Veteran's claim, that the Dubuque VA clinic cannot provide 
emergency treatment and that such an emergency case would 
have been referred to the private hospital.  

In June 2009, the Board remanded the case to obtain 
documentation of the above-mentioned facts.  In the 
introductory portion of that remand, the Board referred 
certain new service connection claims for adjudication.  
These service connection claims remain under development at 
the RO.  It is not clear what, if any, disposition has been 
made with respect to these pending claims, although in July 
2009, the Chicago RO did issue a pertinent notice letter to 
the Veteran.  

Because reimbursement for private medical expenses depends, 
in part, on whether an adjudicated service-connected 
disability necessitated the private emergency medical 
treatment, or a non-service-connected disability is found to 
be aggravating a service-connected disability, or whether a 
need for treatment for any disability arises in a veteran who 
has a total disability permanent in nature from a service-
connected disability, the case cannot be decided until the 
pending service connection claims are adjudicated.  In other 
words, the outcome of the pending service connection claims 
could affect the outcome of the current appeal for 
reimbursement of private medical expenses.  

In Harris v. Derwinski, 1 Vet. App. 180 (1991), and in Hoyer 
v. Derwinski, 1 Vet. App. 208 (1991), the Court dismissed as 
premature BVA decisions because the claim was "inextricably 
intertwined" with another claim which was undecided and 
pending before VA.  Unfortunately, the appeal for 
reimbursement is inextricable intertwined with pending 
service connection claims and another remand is required.  

The case is REMANDED for the following action:

If not already accomplished, the RO must 
adjudicate the pending service connection 
claims.  The pertinent rating action or 
actions should be associated with the 
claims folder.  The RO should then review 
any additional evidence and readjudicate 
the claim for reimbursement of private 
medical care.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  They should be afforded 
an opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



